The arguments and amendments submitted 04/14/2022 have been considered.  In light of amendments made, all prior claim objections and USC § 112(b) rejections are hereby withdrawn, unless indicate otherwise below.  The merits of the claims, however, remain unpatentable over the prior art as set forth below.	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1, line 27, recites "the respective exposure area".  This term is not previously used in the claim and the claim only recites a single exposure area, making it unclear what is being referenced.     Therefore, this term does not have proper antecedent basis.   For the purpose of examination, claim 1, line 27, read on "the exposure area".  Dependent claims fall herewith.
Claim 1, line 35, recites "the exposure area of the layer".  This term is not previously used in the claim and thus does not have proper antecedent basis.  For the purpose of examination, claim 1, line 35, reads on "the exposure area".  Dependent claims fall herewith.
Claim 4, lines 7-8, recite "the projection of the image".  This term is not previously used in the claim and thus does not have proper antecedent basis.  For the purpose of examination, claim 1, line 35, reads on "by projection of the image".  
Claim Interpretation
The term “exposure unit” in the claims is not being treated under 35 U.S.C. 112(f), since the term is known in the additive manufacturing arts to denote structure, such as a laser or LED light sources and associated optics.
The term “control unit” in the claims is not being treated under 35 U.S.C. 112(f), since the term is known in the art to denote structure, such as a microprocessor, CPU, or computer.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over John (US PG Pub 2010/0249979) in view of Toyooka (US PG Pub 2015/0002750) and Yoshida (US Patent 7,683,857).
Regarding claim 1, John teaches a method for layer-wise construction of a shaped body by stereolithographic solidification of photopolymerizable ma5terial in successive layers (abstract; paras. 0017, 0059; and sections cited below) comprising:
utilizing an exposure unit (1, 2 in Fig. 7) for exposure within an exposure area having a layer contour that is predefined for each layer (para. 0062), 
wherein the exposure unit is configured for exposing a 10plurality of picture elements in a predetermined exposure field (para. 0062), 
wherein the exposure unit, controlled by a control unit (para. 0056), is configured to perform an exposure by selectively exposing picture elements (pixels of para. 0062) which collectively define the ex15posure area having the predefined layer contour for each respective layer (para. 0062 and Fig. 6), and 
wherein the exposure unit is configured to generate exposure light for each picture element with adjustable exposure intensity between zero and a maximal intensity (para. 0024a1; referred to as light ouput adjustment in para. 0057), which 20exposure light is projected by imaging optics (2 in Fig. 7 and para. 0059) and including the SLM of para. 0062) to an associated picture element (as shown in Fig. 6), 
wherein the control unit uses, when controlling the exposure unit, homogenizing factors which have been determined in advance (use of the compensation mask of Figs. 1-2 and per paras. 0048-0050 and claim 14), 
25wherein each picture element is associated with a homogenizing factor which is determined in advance such that, when for the generation of exposure light, exposure intensities are used which for each picture element are determined by a uniform basic intensity that is the same for each picture element independent of the position in the exposure field (white pixels in paras. 0024a1 and 0077 represent a uniform basic intensity) multiplied with the homogeniz30ing factor that is associated with each respective picture element (use of the compensation mask of Figs. 1-2 and per paras. 0048-0050 and claim 14 is implicitly an element by element multiplication operation), for each picture element an intensity is actually effected which is the same for each picture element independent of the position in the exposure field (white pixels of paras. 0024a1 and 0077).
John does not explicitly teach the following features:173P621- 21 – 
the control unit, before exposing an exposure area, determines a brightening factor as a ratio between the maximal intensity of the exposure unit and a maximal exposure intensity present in the exposure area,
the 5exposure unit uses the exposure intensities determined in the claimed manner for exposing the exposure area,
an intensity of a light source of the exposure unit that would be required for solidification of a layer in the exposure area without use of the brightening factor is reduced by dividing the intensity by the brightening factor in order to perform the exposure of the exposure area with said intensity of the light source divided by the brightening factor.    
However, Toyooka teaches i) an exposure unit control method wherein before exposing an exposure area (step S220 in Fig. 6), the control unit determines a brightening factor (Gc in paras. 0050-0051 and step S210 in Fig. 6) as a ratio between the maximal intensity of the exposure unit and a maximal exposure intensity present in the exposure area (paras. 0050-0051), and ii) the 5exposure unit uses the exposure intensities determined by a basic intensity multiplied with the brightening factor for exposing the exposure area (described as the “brightness component tone value may be multiplied by the coefficient Gc” in para. 0052).  Tooyoka further teaches iii) an intensity of a light source of the exposure unit that would be required for solidification of a layer in the exposure area without use of the brightening factor (this intensity is ta in Fig. 6 and para. 0051) is divided by the brightening factor (ta / tb per step S210 in Fig. 6) in order to perform the exposure of the exposure area with said intensity of the light source divided by the brightening factor (step S220 in Fig. 6 and para. 0053).    
Yoshida teaches an exposure unit control method similar to Toyooka’s wherein a brightening factor that is a ratio between the maximal intensity of the exposure unit and a maximal exposure intensity present in the exposure area (col. 2, lines 21-25) is used to provide dynamic range expansion (col. 1, lines 41-47 and col. 8, lines 39-46) without image quality loss (col. 8, line 43).
The courts have held that applying a known technique to improve similar devices in the same way is sufficient to establish a prima facie case of obviousness. See MPEP §2143.I (rationale C) and KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Thus, in view of the teachings of Toyooka and Yoshida and/or KSR rationale C, it would have been obvious to one of ordinary skill in the art at the time of filing to modify John’s method and exposure unit so that John’s control unit, before exposing an exposure area, determines a brightening factor as a ratio between the maximal intensity of the exposure unit and a maximal exposure intensity present in the exposure area as taught by Toyooka and Yoshida, and John’s 5exposure unit uses the exposure intensities determined by the uniform basic intensity multiplied with the homogenizing factor that is associated with each respective picture element per John’s teachings and then multiplied with the brightening factor for exposing the exposure area per Toyooka’s teachings to predictably provide the capability and benefits for exposure dynamic range expansion without image quality loss, as described by Yoshida and cited above.
Regarding claim 4, John teaches wherein before performing the exposure of the exposure area an image of the exposure area is transformed, using predetermined transformation matrices (eg. matrix of Fig. 1), to a pre-distorted image which is utilized for controlling the exposure unit, 
wherein the predetermined transformation matrices perform a transformation that is an inverse of imaging distortion (eg. the vignetting of para. 0047) of imaging optics of the exposure unit such that the pre-distortion of the image of the exposure area is reversed by projection of the image by the exposure unit onto the exposure area (para. 0062) and is thereby cancelled (referred to as edge smoothing in Fig. 6, which removes the vignetting distortion).
Response to Arguments
Applicant's arguments filed 04/14/2022 have been fully considered and are addressed below.
Regarding claim 1, Applicant presents an argument contending that the feature recited in original claim 3 and added to claim 1 via the present amendment is not taught or suggested by the combination of John and Toyooka because neither John nor Toyooka contemplate that the intensity of the light source itself can be variable. 
However, this argument is not persuasive for the following reasons.  First, the claim does not recite the intensity of the light source itself is variable, and instead recites “the exposure unit is configured to generate exposure light for each picture element with adjustable exposure intensity between zero and a maximal intensity” without further limitation upon how the exposure unit must be configured to perform the claimed function of generating exposure light for each picture element.  Therefore, in the absence of such a limitation, the exposure unit can be configured in various manners to provide adjustable intensity, such as by the use of a light valve, digital micromirror device, or spatial light modulator as taught by John (paras. 0024a2 and 0027) or by use of a variable aperture blocking mechanism 270 (ie. a type of light valve) of Toyooka (para. 0048).  In particular, Tooyoka utilizes light blocking mechanism 270 to perform the exposure of the exposure area with said intensity of the light source divided by the brightening factor, and thus Applicant’s argument is not persuasive.
Regarding claim 1, Applicant presents a second argument that the feature recited in original claim 2 and added to claim 1 via the present amendment is not taught or suggested by the Lambrecht referenced cited in the rejection of original claim 2.
This argument is persuasive.  However, the feature recited in original claim 2 was added to claim 1 as one of two alternative requirements involving a division step.  Therefore, claim 1 remains nonallowable in its present form in view of the teachings of John and Tooyoka used to reject the other alternative involving a division step.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). . 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIM R SMITH whose telephone number is (303)297-4318.  The examiner can normally be reached on Mon-Fri. 9-6 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.R.S/                           Examiner, Art Unit 1745                                                                                                                                                                                                        

	
/ALEX B EFTA/Primary Examiner, Art Unit 1745